Citation Nr: 0930315	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for coccygodynia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1949 until December 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record reflects that the Veteran raised 
claims for entitlement to service connection for neuropathy 
of the bilateral lower extremities, stenosis and arthritis, 
all secondary to the service-connected coccygodynia in a May 
2007 statement.  These claims have not been adjudicated and 
are REFERRED to the RO for appropriate action.

On his May 2006 Substantive Appeal (Form VA-9) the Veteran 
requested a Travel Board hearing before a Member of the Board 
in connection with his claim.  In May 2007, the Veteran was 
notified that his hearing was scheduled for June 19, 2007; 
however, the Veteran failed to report for that hearing.  
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran's coccygodynia is productive of episodic pain in 
the region of the coccyx.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
coccygodynia have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.71a, Code 5298 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2004.  This letter 
explained how to substantiate the underlying claim, informed 
the Veteran of the evidence VA would seek to provide and the 
evidence the Veteran should attempt to obtain.  

Additionally, during the pendency of the appeal, however, the 
U.S. Court of Appeals for Veterans Claims held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was not notified of the criteria for assigning a 
disability rating or effective date.  Nor was he advised of 
the need to demonstrate the effect the worsening has on 
employment and daily life or provided with the applicable 
schedular criteria prior to the initial adjudication of the 
claim as required by Vazquez-Flores.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that the Veteran's 
claims for increased evaluations are being denied, and hence 
no rating or effective date will be assigned.  

Concerning the notice mandated by Vazquez-Flores, the record 
reflects the Veteran was provided notification of the 
applicable Diagnostic Code in the May 2006 Statement of the 
Case and could be reasonably be expected to understand what 
was needed.  Significantly, after the May 2006 Statement of 
the Case was sent, the claim was readjudicated in a July 2006 
Supplemental Statement of the Case.  Furthermore, the Veteran 
discussed how the disability affected his body in the May 
2006 Supplemental Appeal.  Additionally, the Veteran was 
afforded a VA examination in October 2004 which discussed the 
effect of his coccygodynia on performing activities of daily 
living.  Finally, the Board notes the Veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Based on the foregoing, 
the Board finds that the Veteran has not been prejudiced by a 
failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error. 
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(holding that 
the Federal Circuit's framework requiring VA to prove why the 
error was harmless based upon actual knowledge or proving the 
benefit could not be awarded as a matter of law was complex, 
rigid and mandatory and inconsistent with the statutory 
mandate of 38 U.S.C.A. § 7261(b)(2)); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Therefore, proceeding with the 
appeals presently does not therefore inure to the Veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and VA outpatient treatment records in 
support of his claim.  The Veteran was also afforded a VA 
examination in connection with his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in March 2006 that he had no 
further evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim the Veteran seeks an 
increased evaluation for coccygodynia.  The RO granted 
service connection for coccygodynia in an October 1999 rating 
decision.  At that time a 10 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5298. The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As noted above, the Veteran's coccygodynia was evaluated 
under Diagnostic Code 5298.  Under this Diagnostic Code, a 
noncompensable evaluation is assigned when there are no 
painful residuals.  A 10 percent evaluation is warranted for 
partial or complete removal of the coccyx with painful 
results. 38 C.F.R. § 4.71a, Code 5298.  The 10 percent rating 
is the maximum rating available under DC 5298.

The Veteran underwent a VA examination in October 2004.  The 
examiner reviewed the claims file and considered the 
Veteran's complaint of low back and tailbone pain in the 
region of the coccyx deep within the gluteal cleft.  Pain was 
exacerbated by sitting and pressure in the region.  He also 
described some radiating pain.  The pain was described as 
aching.  He denied any trouble walking.  

Clinical examination reflected tenderness deep within the 
gluteal cleft in the region of the coccyx.  Range of motion 
of the thoracolumbar spine was normal.  There was also some 
decreased pinprick sensation consistent with peripheral 
neuropathy.  An x-ray of the lumbar spine showed diffuse 
hypertrophic changes with the bridging osteophytes at 
multiple levels and mild narrowing of L4-5 disc space.  A 
magnetic resonance imaging test (MRI) showed moderate 
stenosis at L4-5 due to facet and ligmented hypertrophy.  

The impression was a 76 year old man who fractured his 
tailbone in the 1950s and had problems ever since.  The 
examiner explained there were three problems related to the 
Veteran's symptoms; (1) residual pain from a coccyxgeal 
fracture,  (2) lumbar stenosis with lumbar radiculopathy and 
(3) peripheral neuropathy.  The examiner indicated that the 
tailbone condition was worse and caused moderate degree of 
functional impairment.  He was unable to sit for prolonged 
periods of time and developed coccyxgeal pain as a direct 
result form military service.  There is no range of motion 
associated with the coccyx and therefore a DeLuca assessment 
was not possible.  The examiner noted that the condition was 
moderately disabling and prevented him from doing activities 
of daily living as well as recreational activities such as 
movies.  The examiner noted the stenosis and peripheral 
neuropathy were unrelated to service.  

Other VA and private records reflect complaints of pain of 
the tailbone and also complaints of pain radiating to the low 
back or the thigh.  No other symptoms related to the 
coccygodynia were described. 

The Board is unable to find that an evaluation in excess of 
10 percent is warranted for the Veteran's coccygodynia.  He 
is currently receiving the highest evaluation assigned under 
the rating code used to evaluate this disability. See 38 
C.F.R. § 4.71a, Code 5298.  While the Board considered 
whether another Diagnostic Code may be more appropriate, the 
rating code that has been utilized is the only one that 
involves the coccyx.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (holding that the choice of diagnostic code 
depends upon the facts of a particular case and should be 
upheld so long as it is supported by explanation and 
evidence).  As Diagnostic Code 5298 provides a compensable 
evaluation for pain in the region of the coccyx, which is the 
symptom experienced by the Veteran, the anatomical 
localization and symptomatology appears to accurately reflect 
the Veteran's disability.  There are no other rating codes 
which more accurately reflect the Veteran's disability or 
provide for an evaluation of greater than 10 percent.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5298, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the maximum scheduler evaluation is in effect, no 
additional discussion of whether a higher rating is 
necessary. Id.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate. However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported his coccygodynia 
had worsened and specifically asserted it resulted in 
additional disabilities, such as his stenosis and arthritis.  
However, examining the Veteran's symptoms and the symptoms of 
the rating criteria reflects that the criteria for 
coccygodynia appears adequate to rate the Veteran's 
complaints and symptoms.  The rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
throughout the rating period on appeal.  In fact, the Veteran 
has not alleged and the record does not reflect that he has 
any symptoms which are not contemplated by rating schedule.  
Rather, the complaint of pain is contemplated by 38 C.F.R. 
§ 4.97.  To the extent the Veteran seeks compensation for 
other disabilities, such as the neuropathy of the lower 
extremities, spinal stenosis and arthritis, as secondary to 
the service-connected coccygodynia, the Board has referred 
claims for those issues and an extraschedular evaluation 
based on such symptoms alone is not warranted.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his coccygodynia.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Significantly, the 
Veteran never alleged his disability resulted in frequent 
hospitalization or interference with employment.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 10 percent for coccygodynia is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


